               Case 1:19-cv-10406-PKC Document 43
                                               42 Filed 05/06/20 Page 1 of 1




                                            STATE OF NEW YORK
                                     OFFICE OF THE ATTORNEY GENERAL
 LETITIA JAMES                                                                                       DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                             LITIGATION BUREAU

                                              Writer’s Direct Dial: (212) 416-6582

                                                          May 6, 2020
                                                           Application granted. Conference adjourned from May 26, 2020
    BY ECF AND FAX (212-805-7949)                          to June 18, 2020 at 2:00 p.m. Comply with the Court's Order (DE 41)
    Honorable P. Kevin Castel                              of April 20, 2020 regarding call-in information.
    United States District Judge                           SO ORDERED.
    United States Courthouse                               Dated: 5/6/2020
    500 Pearl Street, Courtroom 11D
    New York, New York 10007

            Re:       Llambelis et al. v. Visiting Nurse Service of N.Y. et al.,
                      SDNY Docket No. 19-cv-10406 (PKC)

    Your Honor:

            In accordance with Your Honor’s Individual Practices regarding requests for
    adjournments or extensions of time,[I write to respectfully request an extension of the time for                            OK
    Defendant Zucker and Defendant Visiting Nurse Service of N.Y. to respond to the Class Action
    Complaint, ECF Doc. No. 1, from May 11, 2020 to May 26, 2020. ]See ECF Doc. No. 41. I also
    write to request that the Initial Conference, currently scheduled for May 26, 2020, see id., be
    adjourned to a date and time convenient to the Court on or after June 9, 2020, conducted by
    teleconference pursuant to the Memorandum dated March 20, 2020 from Edward Friedland,
    District Executive.

             This is the eighth request made for an extension of time to answer and for adjournment of
    the Initial Conference. See ECF Doc. Nos. 18, 27, 31, 32, 34, 36, 38. The parties continue to
    discuss settlement of this litigation, and request this adjournment to allow the parties to continue
    these discussions. This adjournment is also requested due to my client’s limited availability to
    assist in the settlement discussions, both because of the ad hoc nature of telecommuting and the
    emergence of recent time-sensitive COVID-19 related work. Plaintiffs consent to this request.

                                                                                 Respectfully submitted,

                                                                                 /s/ Samantha L. Buchalter
                                                                                 Samantha L. Buchalter

    cc: All Counsel of Record (via ECF)

         28 Liberty Street, New York, New York 10005 ● Tel.: (212) 416-8610 ● Fax: (212) 416-6009 (Not For Service of Papers)
                                                       www.ag.ny.gov
